Orders, Supreme Court, New York County (Barbara R. Kapnick, J.), entered July 12, 2010, which, inter alia, denied the petition to stay arbitration and to modify the subject arbitration agreement, and granted respondent’s motion to compel arbitration, respectively, unanimously affirmed, with costs.
The provision of the amendment to settlement agreement that states that “the arbitrator shall decide the dispute based on a written submission from each Party and a non-evidentiary hearing” was not unconscionable (see generally Yonir Tech., Inc. v Duration Sys. [1992] Ltd., 244 F Supp 2d 195, 209 [SD NY 2002]). The provision was neither the result of disparate bargaining power nor “grossly unreasonable” under the circumstances (see Gillman v Chase Manhattan Bank, 73 NY2d 1, 10 [1988] [internal quotation marks omitted]).
We have considered petitioner’s remaining arguments and *605find them unavailing. Concur — Tom, J.E, Friedman, Catterson, Renwick and Abdus-Salaam, JJ.